Pee Cueiam.
This proceeding, which is in the nature of a quo warranto, exhibited by the relator, sought to oust from the office of member of the Passaic county board of taxation the defendant, Elizabeth H. Higham.
The matter came on for argument on a demurrer to a plea filed against the information.
Meanwhile, it has been represented to us, in such manner that it appears to be true, that on May 2d, 1934, the senate of this state confirmed Mrs. Teresa Chesquier, nominated by the governor to succeed the defendant in such office, pursuant to the statute in such case made and provided. The question, therefore, as to the right of the defendant to hold such office, has become academic, and accordingly this proceeding will be dismissed, but without costs in this court.